 In the Matter of FIRESTONE TIRE ce, RUBBER Co. (AIRCRAFT DIVIsIoN)andUNITED AUTOMOBILE, AIRCRAFT & AGRICULTURALIMPLEMENTWCRKERS OF AMERICA (U. A. W.-C. I. 0.)In the Matter Of FIRESTONE TIRE & RUBBER CO. (AIRCRAFT DIVISION)andAMERICAN FEDERATION.OF LABORIn the Matter of FIRESTONE TIRE & RUBBER Co. (AIRCRAFT DIVIsIoN)andAMERICAN FEDERATION OF LABORCases Nos.10-111,161, 10-R-1184and 10-R-1185 respectively.-Decided July 3, 104/Mr. Henry S.Brainard,of Akron, Ohio, andMr. W. H.Hadley,of Atlanta, Ga:, for the Company.Messrs. A. H. AttawayandDaniel Duke,of Atlanta, Ga., for theC.I.O.Mr. George L. Googe,of Atlanta, Ga., for the A. F. of L.Mr. `J. 0. Moore,of Atlanta, Ga., for the Painters.Mr. J. H. Childress, Jr.,of Atlanta, Ga., for the I. B.' E. W.Mr. 0. M. Harper,of Atlanta, Ga., for the Carpenters.Mrs. Platonia P. Kaldes,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONS,STATEMENT OF THE CASEUpon petitions duly filed by United Automobile, Aircraft & Agri-cultural Implement Workers of America (U. A. W.-C. I. 0.), hereincalled the C. I. 0., and the American Federation Labor,l herein calledthe A. F. of L., each alleging that a question affecting commerce hadarisen concerning the representation of employees of Firestone Tire1The A. F. of L appeared for itself and specially for the following affiliated unions : (1) _Painters District Council No 38, Brotherhood of Painters,Decorators and Paper HangersofAmerica,herein called the Painters;(2)Carpenters Local Union No. 225,UnitedBrotherhood of Carpenters and Joiners of America,herein called the Carpenters;(3) In-ternational Brotherhood of Electrical Workers of America, herein called the I. B. E. W. ;and (4)Plumbers and Steam Fitters Union Local No. 72, herein called the Plumbers. Allthese craft organizations,except the Plumbers,were. also individually represented.57 N. L.R. B., No. 5.,601248-44-vol. 57-317 18DECISIONS OF NATIONAL LABOR RELATIONS BOARD& Rubber Co. (Aircraft,Division),herein called the Company, the Na-tional Labor Relations Board ordered that the preceedings be con-solidated and provided for an appropriate hearing upon due noticebefore T. LowryWhittaker,Trial Exanliner.Said hearingwas heldat Atlanta,Georgia, oil'May 24, 1944.The Company,the C. 'I. 0.,and the A. F.of L. appeared and participated.All parties were af-forded full opportunity to be heard, to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an op-portunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYFirestone Tire & Rubber Co. is an Ohio corporation with its princi-pal place of business in Akron, Ohio. In normal times its businessconsists primarily of the manufacturing of tires, tubes, and other rub-ber products.Among others, it operates a plant located at Atlanta,Georgia, known as the Aircraft Division of the Company, with whichwe are solely concerned in this proceeding.At the Aircraft Division,the Company is engaged in the manufacture of products contractedfor by the Federal Government for use in the war effort. Substan-tially all the materials shipped to, the Aircraft Division for use infulfilling the Government contracts come from sources outside theState of Georgia and substantially all the finished products manu-factured at the Aircraft Division are shipped to points outside theState of Georgia for disposition by the Federal Government.We find that, at its Aircraft Division, the Company is engaged incommerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDlUnited Automobile, Aircraft & Agricultural Implement Workers ofAmerica (U. A. W.-C. I. 0.), affiliated with the Congress of Indus-trial Organizations, is a labor organization admitting to membershipemployees of the Company.American Federation of Labor is a labor organization admittingtomembership employees of the Company.Painters District Council No. 38, Brotherhood of Painters,-Decora-tors and Paper Hangers of America, affiliated with the AmericanFederation of Labor is a labor organization admitting to Inember-ship employees of the Company. FIRESTONE TIRE & RUBBER CO.19Carpenters Local Union No. 225, United Brotherhood of Carpentersand Joiners of America, affiliated with the American Federation ofLabor, is a labor organization admitting to membership employeesof the Company.International Brotherhood of ElectricalWorkers, affiliated withthe American Federation of Labor, is a labor organization admittingto membership employees of the Company.Plumbers andSteamFitters Union Local No. 72, affiliated with theAmerican Federation of Labor, is a labor organization admittingtomembership employees of the Company.III. THE QUESTIONS CONCERNING REPRESENTATIONOn March 11, 1914, the C. I. O. wrote to the Company stating thatit represented a majority of its employees, requesting recognitionas the exclusivebargaining representative of said employees andseeking aconference.On March 20, 1944, the Company wrote to theC. I. O. stating that it would agree to the holding of a conference.Subsequently, the Company and the C. I. O. reached a tentativeagreement for the holding of a consent election.On March 28,1944, the C. I. O. filed its petition herein .2.On March 30, 1944, pursuant to an arrangement with the Company,a notice wasposted in the plant by the Board's Field Examiner stat-ing that the C. I. O. had filed with the Board a petition for investiga-tion and certification of representatives, and requesting any otherlabor organization which represented or desired to represent anyof the employees in, the plant to communicate with "the Board'sRegional Office at Atlanta.On April 7, 1944, the A. F. of L., throughone of itsaffiliates, distributed handbills to employees in the plant,and onApril 20 and 27, 1944, respectively, it filed petitions withthe Board for the investigation and certification of representativesof certain of the employees here involved.3The Company, havingbecome apprised of the claim of the A. F. of L., refused and, at thetime of the hearing, continued to refuse to recognize either the C. I. O.or the A. F. of L. as the representative of any of itsemployees untilthe Board had certified eitherr both in an appropriate unit orunits.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. O. represents a substantial number ofemployees in the unit it alleges to be appropriate in Case No. 10-R.-1161, and that the A. F. of L. represents a substantial number of2Case No 10-R-1161.8 Cases Nos 10-R-1184 and 10-R-1185 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in each of the units it alleges to be appropriate in CasesNos. 10-R-1184 and 10-R-1185.'-We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and 2 (6) and (7) of the Act.-IV.THE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVESIn Case No. 10-R-1161, the C. 1. 0. seeks a unit composed of allemployees in the inspection department, procurement and controldepartment, production department,, plant engineering department;and planning and tooling depart'lnept of the Company's Aircraft Divi=Sion, excluding the employees in the comptroller division, engineer-ing liaison department; personnel division, all' salaried employees,hourly paid supervisors, trainees outside the plant, and all supervisory;employees.In Case No. 10-R-1184, the A. F. of L. seeks, primarily, a unit com-posed of all employees in the plant engineering department of theCompany's Aircraft Division, excluding common laborers and jani-tors, all salaried employees, hourly paid supervisors, trainees out-side the plant, and all employees in other departments or divisions ofthe said Aircraft Division.As an alternative, 'the various affiliatedcraft organizations whose interests the A. F. of L. specially representedat the hearing propose separate craft units of their members whoare engaged in the plant engineering 'department 5 of the AircraftDivision.4The following table summarizes the authorization evidence submitted to the FieldExaminerDesignations submittedI10-11-1161C I O., 624---------------------------------------------- -Z----C I 0, 10 --------------------------------------------------------A. F of L, 31----------------------------------------------------0 . 1 . 0 , 1 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -A F of L.,1----------------------------------T -------------------Names onApr 2, 1944,pav rollcovering unitin question1,39746a2Names on -valid designa-tions appear-ing on Apr. 2,1944 pay roll Ii55010191--------------IThe Field Examiner made a complete checkof all designationssubmittedagainstthis pay roll.2The evidence at the hearing indicated that there were only 2 employees (pattern makers) inthe unit sought by the A F. of L in Case No. 10-R-1185There are approximately6 carpenters,4 electricalrepairmen,2'welders,3 millwrights,6,painters,2 oilers,4 maintenancemen, 4 pipe fitters, 2 gang leaders,,30 janitors, and 15common laborersemployedin theplantengineering department,excluding supervisory andother categories of employees not here involved.Under the A. F. of L.'s alternative pro-posal,the Carpenters would represent the carpenters,millwrights,maintenance men, andgang leaders ; the I B. E. W. wouldrepresentthe electricalrepairmen,the Plumbers wouldrepresent the pipe fitters and welders, and the Painterswould represent the painters.Theconsolidated unit primarily contended for wouldinclude all the members of these variouscrafts and,in addition,the 2 oilers.(' FIRESTONE TIRE & RUBBER CO.' 21-'In Case No. 10-R-1185, the A. F. of L. seeks a unit comprised of allpattern makers in the Company's Aircraft Division, excluding allother employees.The Company takes a neutral position with respect to the unit con-tentions of the parties, although it asserted that it preferred to dealwith as few unions as possible.The Company has only recently undertaken the operation of theAircraft Division and consequently has had no past bargaining historywith respect to this particular plant.An analysis of the contentions of the partiesrevealsthat the unitsought by the C. 1. 0. is essentially an industrial unit; that the unitprimarily contended for by the A. F. of L. in Case No. 10-R-1184 is,in effect, a multicraft unit confined- to members of its various craftorganization affiliates who are engaged in the plant engineering de-partment in general plant maintenance work; 6 and that the unitdesired by the A. F. of L. in Case No. 10-R-1185 is a craft unit.The record establishes that the Company operates the plant hereininvolved as an integrated manufacturing unit on a departmental basis.-Clearly, therefore, an industrial unit would be feasible for collectivebargaining purposes.The evidence also indicates, however, that theunit of pattern makers and the unit primarily proposed by the A. F.of L. in the plant engineering department could, function separatelyfor the purposes of collective bargaining as each group of employeessought is skilled, homogeneous, and functionally distinct.Althoughthe latter unit does not includecertainmembers ofsimilar craftsengaged in departments other than the plant engineering depart-ment,7 we do not find the omission objectionable under the facts inthis case.It is undisputed that the excluded employees must have adifferent type of skill for the performance of their duties, that theywork under different conditions and supervision, and that there is nointerchange of employees between the plant enegineering departmentand other departments.. It thus appears that the exclusion of suchother employees from the multi-craft unit sought in Case No. 10-8-1184 would not impede the orderly processes of collective bargaining.In view of the absence of any history of collective bargaining, andconsidering the foregoing facts, we shall permit the pattern makers-The electrical repairmen make installations and repair heavy electrical equipment ofone-fourth horsepo«er and up; they also work on live wires of high voltage, sometimes atgreat heights.The welders do general maintenance welding which includes acetylene andelectric arewelding ofsteel and cast iron.The painters do the usualtype of maintenancepaintingwork throughoutthe plant.The maintenance men perform the usual duties ofmaintenancemechanics,repairingmachinery,scraping bearings,and replacing partsthroughout the factory.The carpenters,millwrights,and oilers perform throughout theplant the customary duties ofemployeesin such classifications.°We here refer to the maintenance men engaged in the planning and tooling departmentIn repairing small electrical motors, digs,fixtures, or machines ; the welders in the samedepartment engaged in welding jigs and fixtures;and the painters in the production depart-ment engaged in painting or "touching up" the products manufactured by the Company. 22DECISIONS ,OF, YATIONAL LABOR RELATIONS BOARDand the group of employees principally sought by the A. 'F. of'L. inthe plant engineering department to express their desires in the elec-tions hereinafter directed as to whether they shall bargain separatelyor as part of a more comprehensive unit.On the results of theseelections will depend, in part, our determination of the appropriateunit or units.We shall direct that separate elections by secret ballot be held amongthe employees in the following voting groups who were employed dur-ing the pay-roll period immediately preceding the date of the Direc-tion of Elections herein, subject to the limitations and additions setforth in the Direction.5(1) All pattern makers at the Company's Aircraft Division, exclud-'ing all other employees, and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, to deter-,mine whether they desire to' be represented by the A. F. of L., or theC. 1. 0., for the purposes of collective bargaining, or by neither;'(2)All employees in the plant engineering department of the Com-pany's Aircraft Division, excluding common laborers and janitors, allsalaried employees, hourly paid supervisors, trainees outside the plant,all employees in other departments or divisions, and all supervisoryemployees with authority to hire, promote,, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, to determine whether they desire to be repre-sented by'the A. F. of L., or the C. I. 0., for the purposes of collectivebargaining, or by neither;(3)The remaining employees in the plant engineering department,all employees in the inspection department, procurement and controldepartment, 'production department, and planning and toolingdepartment of the Company's Aircraft Division, excluding all patternmakers, employees in the comptroller division, engineering liaisondepartment, personnel division, all salaried. employees, hourly paidsupervisors; trainees outside the plant, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, to determine whether or not they desire to be represented by theC. I. O. for the purposes of collective bargaining.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,`8 The A F. of L. requested that April 2, 1944, the pay-roll date used by the Field Exami-ner to check the authorization cards, be used as the eligibility date.No evidence was pre-sented, however,which would persuade us to depart from our customary procedure. FIRESTONE TIRE & RUBBER CO.23and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Firestone Tire &Rubber Co., Aircraft Division. Atlanta, Georgia, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Tenth Region, acting inthis matter as agent.for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the following voting groups of employees who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during the said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and have notbeen rehired-or reinstated prior to the date of the election.- (1)All pattern makers at the Company's Aircraft Division, exclud-ing all other employees, and all supervisory employees with authorityto'hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, to de-termine whether they desire to be represented by United Automobile,Aircraft & Agricultural Implement Workers of America (U. A. W.-C. I. 0.), affiliated with the Congress of Industrial Organizations, orby the American Federation- of Labor, for the purposes of collectivebargaining, or by neither;(2)All employees in the plant engineering department of the Com-pany's Aircraft Division, excluding common laborers and janitors,all salaried employees, hourly paid supervisors, trainees outside theplant, all employees in other departments or divisions, and all super-visory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or effec-tively recommended such action, to determine whether they desire tobe represented by United Automobile, Aircraft & Agricultural Imple-ment Workers of America (U. A. W.-C. I. 0.), affiliated with the Con-gress of Industrial Organizations, or by the American Federation ofLabor, for the purposes of collective bargaining, or by neither ;(3)The remaining employees in the plant engineering department,all employees in the inspection department, procurement and controldepartment, production department, and planning and tooling depart-ment of the Company's Aircraft Division, excluding all pattern mak-ers, employees in the comptroller division, engineering liaison depart- 24DECISIONS OF NATIONAL LABOR RELATIONS ,BOARDment, personnel division, all salaried employees, hourly paid super-visors, traineesoutside the plant, and,all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, to determine whether or not they desire to be represented byUnited Auomobile, Aircraft & Agricultural Implement Workers ofAmerica (U. A. W.-C. I. 0.), affiliated with the Congressof IndustrialOrganizations, for the purposes of collective bargaining.